






Exhibit 10.1






28 October 2013






Amendment to Employment Arrangement
Dear James,


Following on conversations with me and Invesco Ltd.’s (“Invesco”) chief
executive officer, Marty Flanagan, this letter agreement sets forth the
arrangements we have agreed with you regarding your retirement from Invesco.


Your employment with Invesco will terminate on 31 March 2014 (“Retirement
Date”). During your remaining period of employment with Invesco, you will
continue to work on various special projects as designated by Marty Flanagan.


Per Invesco’s relocation policy, you will receive certain benefits, including
without limitation the following:
•
Invesco will pay the costs of transportation of the contents of your US
residence to the UK.

•
Invesco will continue to pay your housing costs in the UK through 30 November
2013 which will not be tax equalized and you will continue to be taxed on this
during such period.

•
Invesco will also continue to cover all costs of tax services provided to you by
Ernst & Young, which will assist in the preparation and filing of your foreign
and home country tax returns for 2013 and any subsequent years affected by your
employment with Invesco.



Invesco has paid you $500,000 as a partial reimbursement of the loss you
incurred on the sale of your home in the US.


With regard to your compensation, you will receive your salary as normal during
the remainder of 2013. You will be eligible to receive a bonus for 2013.
Following 2013, you will no longer be eligible for tax equalization on your cash
compensation, but you will continue to receive tax equalization upon vesting for
income related to previously awarded equity. For the period of 1 January 2014 to
your Retirement Date, you will continue to receive your salary and benefits, but
you are not eligible for a cash bonus for that period. We do not anticipate you
being awarded any equity with respect to 2013 or 2014. After your Retirement
Date, you will continue to receive your salary and benefits through 31 December
2014 to cover the remainder of your contractual notice period, i.e. nine months.
However, your salary and any benefits taxable for U.S. purposes during the
period April through December, 2014, will be paid to you in a lump sum in
October 2014.


The Plan Administration Committee will recommend that the Compensation Committee
approve that awards granted in February 2012 and February 2013 that are unvested
at the time of your retirement will vest on 30 September 2014, on the condition
that you meet the Committee’s criteria and enter into an agreement that provides
for certain post-employment conditions such as non-disclosure of confidential
information; non-recruitment and non-solicitation of Invesco employees, clients
or customers; non-disparagement of Invesco; and non-compete.  Pursuant to the
terms and conditions of your February 2011 award, such award will vest on the
original vesting schedule.


Please sign and return a copy of this letter in order to reflect your agreement
to its terms.
Invesco Ltd.
By: __/s/ Washington Dender_______________
Washington Dender
Head of Human Resources




_/s/ James I. Robertson__________        _October 28, 2013_________
James I. Robertson                    Date    




